GEORGE HOKE, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Hoke v. CommissionerDocket No. 7999.United States Board of Tax Appeals5 B.T.A. 1247; 1927 BTA LEXIS 3648; January 27, 1927, Promulgated *3648  An individual who kept his books and filed his returns on the calendar-year basis was a member of a partnership which kept its books on the basis of a fiscal year ended in the calendar year 1924.  Held, that he is not entitled to the benefit of the 25 per cent reduction in tax provided in the 1924 Act for the year 1923 with respect to his share of the partnership profits for the fiscal year ended in 1924.  D. D. Shepard, Esq., for the respondent.  TRAMMELL *1248  The petitioner seeks a redetermination of a deficiency in income tax for 1924 in the amount of $273.95, only $187.84 of which is in controversy.  No evidence was introduced and the case was submitted on the pleadings.  FINDINGS OF FACT.  The petitioner is a lawyer and a member of the partnership of Cobb, Wheelwright, Hoke & Benson, and has been a member thereof since the partnership was formed on June 1, 1923.  The partnership operates upon the basis of a fiscal year ending May 31 of each year.  The petitioner filed his individual income-tax return for the calendar year 1924 in which return he reported income from the partnership, a portion of which was taxable at 1923 rates and a*3649  portion at 1924 rates.  In that return he claimed as a credit the amount of 25 per cent of the total tax upon income taxable at 1923 rates.  No part of the petitioner's share of the partnership income was reported on his 1923 return.  The respondent disallowed this claim for credit which resulted in a deficiency of $187.84, which is that part of the total deficiency involved in this appeal.  OPINION.  TRAMMELL: The decision on the question involved in this appeal is governed by the , and . Judgment will be entered for the respondent.